Title: Thomas Jefferson to William Champe Carter, 9 November 1813
From: Jefferson, Thomas
To: Carter, William Champe


          Dear Sir Monticello Nov. 9. 13.
          In a letter of Sep. 23. I informed you of a claim of Colo Monroe’s to some part of the lands you sold to mr Short, he thinks about 30. acres, and proposed to you a meeting at your convenience to run the lines. Colo Monroe I believe wrote to you at the same time. I was then obliged to limit the time of meeting to some
			 day before the present Date, by the necessity of my visiting
			 Bedford about this time. I shall set out for that place on the 17th inst. and may be a month absent.
			 the earlier you can fix on a time after that for surveying the more acceptable it will be; and I will pray you to notify it to me as soon as you can that notice may be given to Colo Monroe. if you can conveniently make this your head quarters during the operation we shall be very happy
			 to receive you. with sentiments of great esteem & respect I am Dear Sir
          Your friend & servtTh: Jefferson
        